                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT J. KRAUS, and                          :      CIVIL ACTION
MARGARET M. KRAUS                             :
                                              :
        v.                                    :
                                              :
ALCATEL-LUCENT, et al.                        :      NO. 18-2119

                                          OPINION

JACOB P. HART                                                DATE: 9/24/2019
UNITED STATES MAGISTRATE JUDGE

        In this case, plaintiffs Robert and Margaret Kraus are suing various defendants, including

Space Systems/Loral, LLC (“SSL”) with regard to damages Robert Kraus suffered from

exposure to asbestos. Plaintiffs have filed a motion to compel discovery from Northrop

Grumman Corporation, which was assigned to the undersigned by the honorable Timothy J.

Savage. For the reasons set forth below, Plaintiffs’ motion will be granted in part and denied in

part.

I.      Applicable Legal Standards

        Under Federal Rule of Civil Procedure 37, a party may move for an order compelling

disclosure or discovery after conferring, or attempting to confer, with good faith with the

opposing party in an attempt to obtain it without court action. F. R. Civ. Pr. 37(a)(1). Such a

motion may be filed where a party fails to answer an interrogatory submitted under Rule 33, or

fails to either produce documents or permit inspection, as requested under Rule 34. Id. at

(a)(3)(B). Evasive or incomplete answers and responses are treated as a failure to answer or

respond. Id. at (a)(4).
       A party may also seek sanctions from the court where the opposing party has not obeyed

a discovery order. Fed. R. Civ. Pr. 37(b)(2)(A). These may include directing that the matters

embraced in the order be taken as established for purposes of the action. Id. at 7(b)(2)(A)(i).II.

II.    Discussion

A.     Interrogatories

Interrogatory No. 3: Please state whether or not you are a corporation. If so, state: (a)
your current corporate name; (b) the state of incorporation; (c) the date of your
incorporation; (d) the address of your principal place of business; (e) the addresses of any
other places of business; (f) whether or not you have ever held a certificate of authority to
do business in this state (g) whether or not you have a registered agent for the purpose of
accepting service in this state, and if so, the name and present address of that agent; (h)
state your corporate purpose; (i) state whether or not you have or have had subsidiary or
predecessor corporation(s) and/or corporations whose liabilities for asbestos you have
assumed hereafter predecessor [sic] if so: (1) the name of each subsidiary and/or
predecessor; (2) its date(s) of incorporation, if a corporation, of each such corporation; (3)
state(s) of each such corporation (4) the corporate purpose of such corporation.

       Northrop Grumman has responded to all parts of this interrogatory except subsection (i).

In its response to this motion, however, it states that it will respond to subsection (i) “as to

Hallicrafters and Litton for the three products alleged to be at use.” I will therefore direct it to

respond to subsection (i).

Interrogatory No. 4: State whether you, a subsidiary, or your predecessors have at any
time directly or indirectly been engaged in the mining, manufacturing, producing,
processing, compounding, converting, selling, merchandising, supplying, distributing,
and/or otherwise placing in the stream of commerce of raw asbestos or finished asbestos
products or products designed or intended to contain asbestos. If so, be specific in your
answer and state or furnish as to each such asbestos product: (a) the trade name, general
name and/or other identification of each such asbestos product, raw or finished: (b) the
dates during which you mined, manufactured, supplied, distributed, and/or otherwise
placed in the stream of commerce each such asbestos product; (c) the intended use of each
such asbestos product; (d) a complete description of each such asbestos product including
the type of asbestos contained therein and the percentage of asbestos contained in said
product; (e) a description of the physical appearance including color of each such asbestos
product specifying whether the said product was/is sold in a solid, loose, powdered or other
form; (f) identify the location of each plant or facility which produces each of the aforesaid
asbestos products; (g) set forth for which of the products on plaintiff’s alphabetical list of
Cambria Electronic (attached) are you responsible for and if any contained asbestos.

                                                   2
        Despite having asserted a number of objections to this Interrogatory, Northrop Grumman

represents in its response to Plaintiffs’ motion that it “has already notified Plaintiffs that it is in

the process of investigating” whether or not it has responsive materials as to the three products

which have been identified by Plaintiffs as having been on board the USS Cambria, at the time

during which Mr. Kraus served on this ship. These products are AN/SPS-40, AN/UPX-1, and

AN/ULQ-6A.

        This being the case, I will grant Plaintiff’s request in this regard and direct Northrop

Grumman to respond to this Interrogatory as it pertains to the three products identified by

Plaintiffs. If Northrop Grumman has not yet identified any relevant material, it shall so state in a

written and verified interrogatory response.

Interrogatory No. 6: Did you sell raw asbestos or finished asbestos products to the Navy
for the Cambria or to the GE plants on Chestnut Street in Philadelphia or Valley Forge
during or immediately prior to the periods of employment of plaintiff in the Navy or at GE
or asbestos containing parts for RCA televisions? If yes, identify (a) dates of sales; (b)
amounts of sales; (c) names of finished asbestos containing products sold; (d) amount of
raw asbestos sold; Invoice records can be attached to answer this interrogatory.

        Similarly, despite having asserted a number of objections to this Interrogatory, Northrop

Grumman represents in its response to this motion that it “has already notified Plaintiffs that it is

in the process of investigating” whether or not is has responsive materials as to the three products

which have been identified by Plaintiffs as having been on board the USS Cambria, at the time

during which Mr. Kraus served on this ship.

        Again, I will grant Plaintiff’s request in this regard and direct Northrop Grumman to

respond to this Interrogatory as it pertains to the three products identified by Plaintiffs. If

Northrop Grumman has not yet identified any relevant material, it shall so state in a written and

verified interrogatory response.



                                                    3
Interrogatory No. 12: Were you ever advised by any member of the medical profession or
other profession such as industrial hygienists occupational hazard professionals or other
persons to utilize hazard labels on your products and to give clear and explicit warnings
concerning the possibility of cancer, and/or mesothelioma and/or serious illness and
diseases but not limited to asbestos [sic “asbestosis”?] to those who might use, handle, or be
exposed to your asbestos products after they have left your control? Identify this
individual or individuals or company, set forth the date of this advice, and attach copies of
this advice if written.

       Northrop Grumman objected to this interrogatory on the bases that (a) it is overly broad;

(b) there is an absence of product identification evidence which would tie Mr. Kraus on a

Northrop Grumman product; (c) Norden Systems, an alleged predecessor of Northrop Grumman,

did make the AN/SPS40B radar, but it was not installed on Navy vessels until 1971, four years

after Mr. Kraus left the Navy, and one year after the USS Camden was decommissioned. It

added, however, that “investigation was continuing.”

       In its Amended Supplemental Response to Plaintiffs’ motion to compel, Northrop

Grumman now concedes that Plaintiffs’ claim against it is now focused on AM-1365/URT;

AN/ULQ-6A; and AN/UPX-1. Amended Supplemental Response at 3. Therefore, the

interrogatory does not now appear overbroad. Also, the objection regarding the AN/SPS40B is

no longer relevant.

       The issue of product identification is somewhat more complex. Plaintiffs motion to

compel discovery relied heavily upon the anticipated testimony of Joe Landrum and Roger

Gossett, which they argued would demonstrate that Kraus was exposed to products on the USS

Camden which either contained asbestos, or were repaired with asbestos. These depositions

occurred on August 13 and 20, 2019, during the pendency of this motion.

       According to Northrop Grumman, neither Landrum nor Gossett “provided the promised

testimony”, so that there is “zero evidence” that Mr. Kraus ever encountered the three products

identified. Amended Supplemental Response at 2 and 3.

                                                4
        However, Landrum confirmed that, although Mr. Kraus had no “hands-on” work on any

radar equipment, Mr. Kraus’s job took him to every part of the ship, and he “would be called in

when he didn’t understand what work we were doing, and he needed to be brought up to speed

so he could tell someone else.” Joe Landrum Deposition Excerpt, attached to Northrop

Grumman’s Amended Supplemental Response as Exhibit H, at 167-8. Landrum was not able to

remember the identification numbers for any equipment present on the ship.

        Gossett, like Landrum, had no specific memory of seeing Mr. Kraus with any equipment,

but he did testify that:

        If somebody is working on a piece of equipment … and its going to take him two hours,
        Mr. Kraus might have been there for five or ten minutes of that two hours. So I cannot
        specifically say yes or no, he was there or he was not there. There was a good probability
        that he was there some of the time.

Roger Gossett Deposition Excerpt, attached to Northrop Grumman’s Amended Supplemental

Response as Exhibit I, at 257. Gossett also testified that there was an AM-1365 and an UPX-1

on the ship. Id. at 258 and 259.

        It is far from clear that this product identification evidence is sufficient to obtain a

verdict, or even to survive summary judgment. As this stage, however, it sufficiently suggests

that Mr. Kraus might have been in the presence of asbestos-containing products to warrant

permitting further discovery. In accordance with the above, I will direct Northrop Grumman to

respond to Interrogatory No. 12.

Interrogatory No. 13: When, if at all, did you first become aware that airborne dust
containing some asbestos fibers might be created in the course of the use of your asbestos
products by workers in the electrical industry or electrical or electronic equipment on ships
or factory?

        In its interrogatory responses, and in its responses to this motion, Northrop Grumman has

made the same objections with regard to Interrogatory No. 13 as he has to No. 12. As discussed



                                                   5
above, I have determined that the product identification evidence put forward by Plaintiffs is

enough to permit discovery to continue. I will therefore direct Northrop to respond to this

interrogatory.

Interrogatory 19: State whether you have received any workmen’s compensation claim for
injury, occupational disease, or death, to any of your employees or to any persons working
as independent contractors for you, or under your direction or to any persons in “contract
unites” operated by you or your subsidiaries or divisions or to any persons hired on an
occasional basis by your agents, employees or directors, in the course of work activity
performed by the aforementioned “contract unit” for the following diseases: asbestosis,
emphysema, chronic bronchitis, pulmonary fibrosis dyspnea, carcinoma of the lungs, or
mesothelioma. In answering this question confine your answer to workers who were
occupationally exposed to asbestos products by their using, handling, fabrication,
installing, removing, mixing, butting, packing or transporting products containing any
percentage whatsoever of asbestos whether raw or finished and whether made by you or
made by some other company but used, handled modified, installed, removed, mixed, cut,
packed or transported by the person or persons making the workmen’s compensation
claim for injury or unit managers or contract unit occasional workers independently
contracted for. If there have been any workman’s compensation claims within the above-
described criteria between the years 1930 and 1978, state: (a) the date you received notice
of the claim; (b) the identity of the person making the claim; or on whose behalf the claim
was made; (c) the specific disease or illness complained of. In particular, all complaints of:
asbestosis, emphysema, chronic bronchitis, pulmonary fibrosis, dyspnea, carcinoma of the
lungs and mesothelioma; (d) the name of any physician or nurse who made any notes on
the claim or who inscribed any words whatsoever on any document, paper, letter, book, or
record pertaining to the evaluation of the facts and/or the merit and/or the medical workup
of the claim filed; (e) a brief summary of the substance of the written materials mentioned
in section (d); (f) the present location(s) of the documents, medical or otherwise, relevant to
the claim filed, if any, specific [sic “specified”?] in section(a); (g) An index to the claim files,
if any specified in section (a) showing how, if at al, they are broken down by the defendant
in the ordinary course of the defendant’s business activity (i.e. by geographical region, by
plant, by profit center, by disease, by injury, by level of compensation demanded, by
estimate on the eventual payment that will be required on the claim, by worker’s name or
number, by contract unit, by date, or in any other way that the defendant as a practical
matter in the ordinary course of defendant’s business actually breaks down and indexes the
claims of the kind specified for the purpose of defendant’s own internal filing and record
keeping; (h) the state or federal agency or agencies which would in the ordinary course of
defendant’s business and in the ordinary course of the state and federal government’s
business receive notice of the claim; (i) the indexing or filing system used by those agencies
in the respective states or in the respective federal agencies; (j) the records retention
policies concerning claims of the kinds specified in this interrogatory of the defendant, and
of any state agencies of which the defendant has knowledge in states where the defendant
does business, and to which the defendant supplies information concerning claims of any
kind. Also include any federal agencies which would receive notice directly or in the

                                                 6
defendant’s knowledge indirectly as a matter of the ordinary business of the federal
government concerning claims of the aforementioned kind; (k) the disposition of said
claim(s) including any benefits paid or settlements reached or moneys voluntarily paid by
your insurers, if any; (l) the last known address of the attorney representing the claimant,
if any.

       Northrop Grumman objects to this interrogatory for a number of reasons, including that it

is not reasonably calculated to lead to the discovery of admissible evidence because Plaintiffs

have not alleged that Mr. Kraus was ever employed by Northrop Grumman or worked at a

Northrop Grumman facility. I agree. Plaintiffs’ motion will be denied regarding this

interrogatory.

Interrogatory No. 20: Have you ever been named as a party in any action for workmen’s
compensation benefits for injury, occupational disease, or death by any of your employees
or their estates, or by any persons working as independent contractors for you or under
your direction or their estates, or by any directors, manager, or persons involved on a
casual labor or occasional worker independently contracted for basis in “contract units”
operated by your or their estates where the disease, injury or death was asserted by the
Plaintiff an/or claimant in the action to be based in while or in part on the diseases:
asbestosis, emphysema, chronic bronchitis, pulmonary fibrosis, dyspnea, carcinoma of the
lungs, or mesothelioma and where the plaintiff and/or claimant in the course of his work
experience used, handled, fabricated, installed, removed, mixed, cut, packed or transported
asbestos products containing any percentage whatsoever of asbestos? If so, state as to each
claim: (a) the identity of the plaintiff and/or claimant and the disease(s) or injury(s) on
which the action was premised; (b) the date it was filed; (c) the name and address of the
court, agency or administrative body in which was filed; (d); the term and/or number of
the action; (e) the identity of the claimant’s attorney; (f) the identity of the claimant’s
physician; (g) the identity of your physician and/or expert witnesses; (h) the disposition of
the action including any moneys paid voluntarily or by agreement or in settlement by you
or by your insurance carrier.

       Again, this interrogatory is not reasonably calculated to lead to the discovery of

admissible evidence because Plaintiffs have not alleged that Mr. Kraus was ever employed by

Northrop Grumman or worked at a Northrop Grumman facility. Plaintiffs’ motion will be

denied regarding this interrogatory.




                                                7
Interrogatory No. 22: If you or your insurance carrier have ever paid out money as a
result of a court decree or jury verdict against you in a case in which the plaintiff asserted
injury resulting from exposure to asbestos products mixed, manufactured, produced,
processed, compounded, converted, sold, merchandised, supplied, or place[d] in the stream
of commerce identify the (a) court in which judgment was entered against you; (b) court
docket number; (c) plaintiff’s name; (d) plaintiff’s attorney’s name and address; (e)
amount of judgment; (f) date judgment entered; and (g) other defendants against whom
judgment was entered.

       As above, I do not agree with Northrop Grumman that Plaintiffs’ product identification

evidence is so weak as to preclude discovery from going forward. I agree, however, that this

interrogatory is overly broad. I will instruct Northrop Grumman to respond to this interrogatory,

but only as it pertains to AM-1365/URT; AN/ULQ-6A; and AN/UPX-1.

Interrogatory No. 23: Although Plaintiffs, in their motion, seek to compel a response to

Interrogatory No. 23, the interrogatories served upon Northrop Grumman did not include an

Interrogatory No. 23. Plaintiffs’ motion will therefore be denied in this regard.

Interrogatory No. 25: Did or does defendant maintain a medical library? If so, state: (a)
date established; (b) location; (c) names and addresses of librarians; (d) title, author, and
publisher of all journals and books bought or subscribed to during the period of 1930
through 1978; (e) to whom journals in the area of asbestos, industrial hygiene, medicine
safety or engineering were distributed.

       Northrop Grumman has objected to this interrogatory on the ground that it is unduly

broad and response would be unduly burdensome. It also cites the alleged weakness in

Plaintiffs’ product identification testimony. Although the question is clearly relevant to the

notice Northrop Grumman may have had as to the dangers of asbestos exposure, I agree that

subsection (d) in particular is immensely broad and would be unduly burdensome to research. In

addition, the response to subsection (e) is unduly broad to the extent that it may seek the names

of specific individuals.

       I will direct Northrop Grumman to respond to all subsections of this interrogatory other

than (d), and instruct it that it may answer subsection (e) in general terms.

                                                  8
Interrogatory No. 26: Have you given any warnings to your employees of dangers of illness
and/or disease by reason of their use, handling or exposure to asbestos products: If so,
state: (a) the date of each such warning; (b) how such warnings were given; (c) if such
warnings were oral, state the names and addresses of the person(s) giving and receiving
such warnings: (d) if such warnings were written, state: (1) the dates of such warnings; (2)
the present location of such warnings; (3) the names and addresses of individuals who
prepared such warnings; (4) where and/or how such warnings were posted; (5) the reasons
for such warnings; (e) whether or not in the course of such warnings, there was any
warning concerning the possibility of contracting the disease known as cancer resulting
from the use of or exposure to the asbestos products. In particular, whether there was any
warning concerning that type of cancer known as mesothelioma.

       Northrop Grumman objected to this interrogatory as overly broad, since it is not limited

to the products, locations, time-frame, alleged disease, or issues involved in this litigation. It

also argues that Plaintiffs’ product identification information is inadequate to support further

discovery. I disagree, and will direct Northrop Grumman to respond to this interrogatory, which

is clearly designed to obtain information regarding its knowledge of the dangers of asbestos

exposure.

Interrogatory No. 28: The identification and location of all technical documents or any
documents pertinent to the Electronic Equipment in Plaintiffs’ exhibit captioned alphabetic
list Cambria Electronic Equipment and any component thereof and including, without
limitation, all circuit diagrams, parts lists, schematic diagrams, physical diagrams,
mechanical and operational specifications, and training manuals describing locations of
and/or use of asbestos in said listed type or style of electronic equipment.

       In response to this interrogatory, Northrop Grumman has written: “Northrop Grumman

incorporates by reference its responses and objections to Interrogator[ies] 4 and 6 above.”

Presumably, this includes the representation set forth in those responses that Northrop Grumman

is in the process of investigating whether or not it has responsive materials as to the three

products which have been identified by Plaintiffs as having been on board the USS Cambria, at

the time during which Mr. Kraus served on this ship. Accordingly, I will direct Northrop

Grumman to respond to this interrogatory as it pertains to the three products identified by




                                                  9
Plaintiffs. If Northrop Grumman has not yet identified any relevant material, it shall so state in a

written and verified interrogatory response.

Interrogatory No. 34: Have you at any time, been a member of any “trade association or
organization” composed of other miners, manufacturers, suppliers, distributors,
producers, processors, compounders, converters, sellers, merchandisers, and/or anyone
otherwise placing in the stream of commerce asbestos products? If so, state: (a) identify
each such association or organization; (b) the dates during which you were a member; (c)
the names of any publication published by or written by such association or organization;
(d) the dates and addresses of all other members; (e) what meetings you attended and
identify who attended; (f) who spoke at such meetings; (g) whether transcripts or
summaries or minutes or notes were made of such meetings. If so, identify the above, tell
specifically what was made and give the name, title and address of the person or persons
who have custody of the transcripts and/or summaries and/or minutes and/or notes
mentioned above and state when and where counsel for the plaintiff may examine and copy
these documents.

       Northrop Grumman objected that “it would be virtually impossible for it to identify all of

its present or former employees” who were members of any trade association or organization. It

would also appear almost impossible to identify all meetings, and the speakers at those meetings.

       Nevertheless, Northrop Grumman shall respond to this interrogatory to the extent that it

shall provide a list of any trade association or organization to which it or a predecessor – as a

corporate or business entity – (and not its individual employees) was a member, between 1950

and 1967. The latter date is based on Plaintiffs’ allegation that Mr. Kraus served aboard the USS

Cambria between 1964 and 1967. The earlier date gives a reasonable window of time for

Plaintiffs to investigate whether Northrop Grumman’s membership in a trade association or

organization is relevant to their action.

Interrogatory No. 35: Have you, at any time, been a member of and/or contributed to the
Industrial Hygiene Foundation: If so, state: (a) the dates you were a member and/or
contributed; (b) the identification of any publication of any such organization; (c) what
meetings you attended and who attended; (d) who spoke at such meetings; (e) whether
transcripts or summaries or minutes or notes were made of such meetings. If so, identify
the above, tell specifically what was made and give the name, title and address of the
person or persons who have custody of the transcripts and/or summaries and/or minutes



                                                 10
and/or notes mentioned above and state when and where counsel for the plaintiff may
examine and copy these documents.

        Northrop Grumman shall respond to this interrogatory only insofar as to state whether it,

or a predecessor (as opposed to its employees), was a member of the Industrial Hygiene

foundation between the years 1950 and 1967.

Interrogatory No. 37: Are you or a predecessor responsible for any of the following
equipment including asbestos design or requirement on the Cambria or for supplying
asbestos-containing components for any of these pieces of equipment? If so, please initial
or check off which one or ones: [Twenty-nine pieces of equipment are then listed].

        Northrop Grumman has objected to this interrogatory on a number of bases, but writes

that it is “in the process of investigating whether or not it has documents or other information in

its possession as to the three products Plaintiffs believe were on the ship.” As such, I will direct

Northrop Grumman to respond to this interrogatory as it pertains to the three products identified

by Plaintiffs. If Northrop Grumman has not yet identified any relevant material, it shall so state

in a written and verified interrogatory response.

Interrogatory No. 38: Did you or a predecessor or subsidiary supply the equipment
manual itself or any asbestos-containing components for any of the equipment listed in the
document marked 190415 alphabetic list electronic equip attached hereto either as original
equipment or as replacement part provide or design service requiring asbestos in that
equipment. If so, list: [The interrogatory ends here].

        Northrop Grumman has objected to this interrogatory as incomprehensible, particularly

since nothing was attached to it. However, Northrop Grumman noted that it was “in the process

of investigating whether or not it has documents or other information in its possession as to the

three products Plaintiffs believe were on the ship.” I will direct Northrop Grumman to respond

to this interrogatory as it pertains to the three products identified by Plaintiffs, and to the extent it

understands this interrogatory. If Northrop Grumman has not yet identified any relevant

material, it shall so state in a written and verified interrogatory response.



                                                   11
Interrogatory No. 42: Where are the documents related to the equipment [as] to which you
admit liability stored or maintained?

       Similarly, Northrop Grumman has objected to this interrogatory, but also noted that it is

in the process of investigating whether or not it has documents or other information in its

possession as to the three products Plaintiffs believe were on the ship.” I will therefore direct

Northrop Grumman to respond to this interrogatory as it pertains to those three products. If

Northrop Grumman has not yet identified any responsive material, it shall so state in a written

and verified interrogatory response. In its response, Northrop Grumman shall also specify

whether it admits liability as to any product.

B.     Requests for Production of Documents

Request No. 1: All documents which evidence relations between and/or among or to the
following companies and your responsibility for former Norden & Hallicrafters and Litton
Systems products.

       Northrop Grumman state in its initial response to Plaintiffs’ motion: “While Northrop

Grumman maintains that this discovery request is premature because Plaintiffs still have not put

forth any product identification testimony as to Northrop Grumman, as requested, it will respond

to Interrogatory No. 3(i) on this issue but, until Plaintiffs provide product identification

testimony, the Request for Production of Documents on this issue should be denied for all of the

reasons stated above.” Response at 18. In its amended supplemental response it maintains (as

discussed above) that the product identification evidence is not adequate to justify discovery

responses.

       As is also discussed above, I have concluded that Plaintiffs’ product identity evidence is

sufficient at this stage to warrant discovery. Further, since Northrop Grumman has agreed to

respond to Interrogatory 3(i), it should provide the supporting documentary evidence which is




                                                  12
sought in this request. I will therefore direct it to do so. If Northrop Grumman has not yet

identified any responsive material, it should so state in a written and verified response.

Request No. 2: All documents which evidence your relation to the following Navy
products: AN/SPS-40, AN/UPX-1, AN/ULQ-6A.

Request No. 3: All documents which show you or your predecessor(s) sold any of the
products listed in #2 supra to the Navy and/or for the USS Cambria.

Request No. 4: All documents which show you or your predecessor sold replacement parts
to the Navy and/or for the USS Cambria.

Request No. 5: All documents which list the suppliers of component parts to you for
incorporation into the products listed in #2 supra or #4 supra e.g. Vulkene or Deltabeston
wire or Rosite.

Request No. 6: All documents which reference asbestos content in any of the products
listed in #2 supra or in components listed in #4 supra or #5 supra.

Request No. 7: All depositions which discuss the products or components listed in #2, #4 or
#5 supra.

Request No. 8: All documents demonstrating when you or your predecessors knew
asbestos was hazardous.

       In its response to Plaintiffs’ motion, Northrop Grumman has treated all of these requests

for documents together. It objects to them on a number of bases, but adds that it “has already

notified Plaintiffs that it is in the process of investigating whether or not it has documents or

other information in its possession as to these three identified products.” It has also added that it

has not been able to locate the requested information as to these products. I will therefore direct

Northrop Grumman to respond to these requests, and if it has not yet identified any responsive

information, it shall so state in a written and verified response.




                                                  13
Request No. 9: All documents showing [the] Navy barred you from warning of hazards of
asbestos.

        Northrop Grumman originally responded that this request was irrelevant, overly broad,

unduly burdensome, harassing, and beyond the permissible scope of discovery. This does not

appear to be the case. In its response to Plaintiffs’ motion, Northrop Grumman’s objection is

based on the lack of product identity evidence. As above, I have found that discovery responses

will not be rendered unnecessary on that basis. I will direct Northrop Grumman to respond to

this request. If it has not identified any responsive material, it shall so state in a written and

verified response.

Request No. 10: All tests for asbestos dust levels from your or your predecessor(s)
products.

        This request is overly broad. However, I will direct Northrop Grumman to respond to

this request as it pertains to AN/SPS-40, AN/UPX-1, and AN/ULQ-6A.

Request No. 11: All tests for asbestos dust levels in the factories where you or your
predecessors manufactured the products listed in #2 or #4 and #5, supra.

        I agree with Northrop Grumman that this interrogatory is not reasonably calculated to

lead to the discovery of admissible evidence, since Mr. Kraus in not alleged ever to have worked

at a Northrop Grumman factory.

Request No. 12: All documents concerning work by your civilian employees on the USS
Cambria at sea or at the Philadelphia Navy Yard during the repairs of the USS Cambria at
the Philadelphia Naval Ship Yard or Norfolk Naval Base.

        Now that the Landrum and Gossett depositions have provided evidence that Mr. Kraus

had contact with civilians who worked on AN/SPS-40, AN/UPX-1, and AN/ULQ-6A, there is a

basis for this request. It is not clear from the evidence or from Northrop Grumman’s discovery

responses who employed these civilians.




                                                  14
       However, in its original response to this request, Northrop Grumman appeared to

construe this as referring to civilians who “were performing work on a product attributable to

Northrop Grumman.” Plaintiffs’ Exhibit 1 at 35. Employing this definition, I will direct

Northrop Grumman to respond to this request.

III.   Conclusion

       For the reasons set forth above, I will enter an Order of even date, granting Plaintiffs’

Motion to Compel in part, and denying it is part, and directing Northrop Grumman to respond to

certain discovery requests as described in this Opinion.




                                      BY THE COURT:



                                            /s/Jacob P. Hart
                                      ___________________________________
                                      JACOB P. HART
                                      UNITED STATES MAGISTRATE JUDGE




                                                15
